Title: To James Madison from Vincent Gray, 15 March 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


15 March 1803, Havana. Refers JM to his 8 Mar. letter on the subject of the arrival of the packet. Has since been informed that the ship was sent solely to convey dispatches relating to New Orleans. The marqués de Casa Calvo, former governor of Louisiana, has been appointed to deliver Louisiana to the French and will leave “in about six days.” The French squadron is expected “hourly” at Havana. Apartments are being prepared in the house of Gray’s friend for General Victor, which will allow Gray an opportunity of becoming acquainted with him and “probably of gaining some information that may be useful.” General Noailles said “a few days past” that he might be ordered from Havana to Louisiana, which Gray hopes is true, since Noailles “is well acquainted with the temper and disposition” of Americans. Arango sailed from Havana to Cap Français on the day Gray mentioned and presumably will return soon. “When he does, or before, I shall know the result of the mission.” Has no further information respecting the pirates. Adds in a postscript that he has not received the acts of the last Congress nor a letter from the State Department since Morton arrived in the U.S. “I have seen a License granted by General Victor, as Captain General of Louisiana, dated on board the ship of the Commander of that expedition, Helvoetsluys 29th. November 1802, for the admission of two Cargoes of Negroes into that Colony.” The license was to remain in force until fifteen days after the transfer of Louisiana to France.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 2 pp.



   
   See Gray to JM, 2 Mar. 1803.



   
   See John Morton to JM, 9 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:466–67).



   
   A full transcription of this document has been added to the digital edition.

